ORDER
PER CURIAM.
Arnell Edwards, Defendant, appeals from the judgment entered after a jury convicted him of possession of a controlled substance in violation of section 195.292, RSMo 1994, and unlawful use of a weapon in violation of section 571.030, RSMP Cum.Supp.1997. Defendant appeals only his conviction for unlawful use of a weapon, claiming insufficient evidence.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable juror might have found the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. Banec 1993). A written opinion would serve no jurisprudential purpose and we affirm by summary order pursuant to Rule30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment.